
	
		II
		Calendar No. 188
		110th CONGRESS
		1st Session
		S. 1550
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2007
			Mr. Levin, from the
			 Committee on Armed
			 Services, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2008 for
		  defense activities of the Department of Energy, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Department of Energy National
			 Security Act for Fiscal Year 2008.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Congressional defense committees.
				TITLE XXXI—DEPARTMENT OF ENERGY NATIONAL SECURITY
				PROGRAMS
				Subtitle A—National Security Programs
				Authorizations
				Sec. 3101. National Nuclear Security
				Administration.
				Sec. 3102. Defense environmental cleanup.
				Sec. 3103. Other defense activities.
				Sec. 3104. Defense nuclear waste disposal.
				Subtitle B—Program Authorizations, Restrictions, and
				Limitations
				Sec. 3111. Reliable Replacement Warhead program.
				Sec. 3112. Limitation on availability of funds for Fissile
				Materials Disposition program.
				Sec. 3113. Modification of limitations on availability of funds
				for Waste Treatment and Immobilization Plant.
				Subtitle C—Other Matters
				Sec. 3121. Nuclear test readiness.
				Sec. 3122. Sense of Congress on the nuclear nonproliferation
				policy of the United States and the Reliable Replacement Warhead
				program.
				Sec. 3123. Report on status of environmental management
				initiatives to accelerate the reduction of environmental risks and challenges
				posed by the legacy of the Cold War.
				Sec. 3124. Comptroller General report on Department of Energy
				protective force management.
				Sec. 3125. Technical amendments.
				TITLE XXXII—DEFENSE NUCLEAR FACILITIES SAFETY BOARD
				Sec. 3201. Authorization.
			
		3.Congressional
			 defense committeesFor
			 purposes of this Act, the term congressional defense committees
			 has the meaning given that term in section 101(a)(16) of title 10, United
			 States Code.
		XXXIDEPARTMENT OF ENERGY NATIONAL SECURITY
			 PROGRAMS
			ANational Security
			 Programs Authorizations
				3101.National Nuclear Security
			 Administration
					(a)Authorization
			 of AppropriationsFunds are hereby authorized to be appropriated
			 to the Department of Energy for fiscal year 2008 for the activities of the
			 National Nuclear Security Administration in carrying out programs necessary for
			 national security in the amount of $9,539,693,000, to be allocated as
			 follows:
						(1)For weapons
			 activities, $6,472,172,000.
						(2)For defense
			 nuclear nonproliferation activities, $1,809,646,000.
						(3)For naval
			 reactors, $808,219,000.
						(4)For the Office of
			 the Administrator for Nuclear Security, $399,656,000.
						(5)For the
			 International Atomic Energy Agency Nuclear Fuel Bank, $50,000,000.
						(b)Authorization
			 of New Plant ProjectsFrom funds referred to in subsection (a)
			 that are available for carrying out plant projects, the Secretary of Energy may
			 carry out new plant projects for the National Nuclear Security Administration
			 as follows:
						(1)For readiness in
			 technical base and facilities, the following new plant projects:
							Project
			 08–D–801, High pressure fire loop, Pantex Plant, Amarillo, Texas,
			 $7,000,000.
							Project
			 08–D–802, High explosive pressing facility, Pantex Plant, Amarillo, Texas,
			 $25,300,000.
								
									Project 08–D–804, Technical Area 55 reinvestment
				project, Los Alamos National Laboratory, Los Alamos, New Mexico,
				$6,000,000.
							(2)For facilities
			 and infrastructure recapitalization, the following new plant projects:
							Project
			 08–D–601, Mercury highway, Nevada Test Site, Nevada, $7,800,000.
							Project
			 08–D–602, Potable water system upgrades, Y–12 Plant, Oak Ridge, Tennessee,
			 $22,500,000.
							(3)For safeguards
			 and security, the following new plant project:
							Project
			 08–D–701, Nuclear materials safeguards and security upgrade, Los Alamos
			 National Laboratory, Los Alamos, New Mexico, $49,496,000.
							(4)For naval
			 reactors, the following new plant projects:
							Project
			 08–D–901, Shipping and receiving and warehouse complex, Bettis Atomic Power
			 Laboratory, West Mifflin, Pennsylvania, $9,000,000.
							Project
			 08–D–190, Project engineering and design, Expended Core Facility M–290
			 Recovering Discharge Station, Naval Reactors Facility, Idaho Falls, Idaho,
			 $550,000.
							3102.Defense environmental
			 cleanup
					(a)Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2008 for defense environmental cleanup activities in carrying out programs
			 necessary for national security in the amount of $5,410,905,000.
					(b)Authorization
			 for new plant projectFrom funds referred to in subsection (a)
			 that are available for carrying out plant projects, the Secretary of Energy may
			 carry out, for defense environmental cleanup activities, the following new
			 plant project:
						Project 08–D–414, Project
			 engineering and design, Plutonium Vitrification Facility, various locations,
			 $15,000,000.
						3103.Other defense
			 activitiesFunds are hereby
			 authorized to be appropriated to the Department of Energy for fiscal year 2008
			 for other defense activities in carrying out programs necessary for national
			 security in the amount of $663,074,000.
				3104.Defense nuclear waste
			 disposalFunds are hereby
			 authorized to be appropriated to the Department of Energy for fiscal year 2008
			 for defense nuclear waste disposal for payment to the Nuclear Waste Fund
			 established in section 302(c) of the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10222(c)) in the amount of
			 $242,046,000.
				BProgram
			 Authorizations, Restrictions, and Limitations
				3111.Reliable Replacement Warhead
			 program
					(a)Limitation on
			 availability of fundsOf the amount authorized to be appropriated
			 under section 3101(a)(1) for weapons activities for fiscal year 2008, not more
			 than $195,069,000 may be obligated or expended for the Reliable Replacement
			 Warhead program under section 4204a of the Atomic Energy Defense Act (50 U.S.C.
			 2524a).
					(b)Prohibition on
			 availability of funds for certain activitiesNo funds referred to
			 in subsection (a) may be obligated or expended for activities under the
			 Reliable Replacement Warhead program beyond phase 2A activities.
					3112.Limitation on availability of
			 funds for Fissile Materials Disposition program
					(a)Limitation
			 pending report on use of prior fiscal year fundsNo fiscal year
			 2008 Fissile Materials Disposition program funds may be obligated or expended
			 for the Fissile Materials Disposition program until the Secretary of Energy, in
			 consultation with the Administrator for Nuclear Security, submits to the
			 congressional defense committees a report setting forth a plan for obligating
			 and expending funds made available for that program in fiscal years before
			 fiscal year 2008 that remain available for obligation or expenditure as of
			 October 1, 2007.
					(b)Limitation
			 pending certification on use of current fiscal year funds
						(1)In
			 generalWithin fiscal year 2008 Fissile Materials Disposition
			 program funds, the aggregate amount that may be obligated for the Fissile
			 Materials Disposition program may not exceed such amount as the Secretary, in
			 consultation with the Administrator, certifies to the congressional defense
			 committees will be obligated for that program in fiscal years 2008 and
			 2009.
						(2)Availability of
			 unutilized funds absent certificationIf the Secretary does not
			 make a certification under paragraph (1), fiscal year 2008 Fissile Materials
			 Disposition program funds shall not be available for the Fissile Materials
			 Disposition program, but shall be available instead for any defense nuclear
			 nonproliferation activities (other than the Fissile Materials Disposition
			 program) for which amounts are authorized to be appropriated by section
			 3101(a)(2).
						(3)Availability of
			 unutilized funds under certification of partial useIf the
			 aggregate amount of funds certified under paragraph (1) as to be obligated for
			 the Fissile Materials Disposition program in fiscal years 2008 and 2009 is less
			 than the amount of the fiscal year 2008 Fissile Materials Disposition program
			 funds, an amount within fiscal year 2008 Fissile Materials Disposition program
			 funds that is equal to the difference between the amount of fiscal year 2008
			 Fissile Materials Disposition program funds and such aggregate amount shall not
			 be available for the Fissile Materials Disposition program, but shall be
			 available instead for any defense nuclear nonproliferation activities (other
			 than the Fissile Materials Disposition program) for which amounts are
			 authorized to be appropriated by section 3101(a)(2).
						(c)Fiscal year
			 2008 Fissile Materials Disposition program funds definedIn this
			 section, the term fiscal year 2008 Fissile Materials Disposition program
			 funds means amounts authorized to be appropriated by section 3101(a)(2)
			 and available for the Fissile Materials Disposition program.
					3113.Modification of limitations on
			 availability of funds for Waste Treatment and Immobilization
			 PlantParagraph (2) of section
			 3120(a) of the John Warner National Defense Authorization Act for Fiscal Year
			 2007 (Public Law 109–364; 120 Stat. 2510) is amended—
					(1)by striking
			 the Defense Contract Management Agency has recommended for
			 acceptance and inserting an independent entity has
			 reviewed; and
					(2)by inserting
			 and that the system has been certified by the Secretary for use by a
			 construction contractor at the Waste Treatment and Immobilization Plant
			 after Waste Treatment and Immobilization Plant.
					COther
			 Matters
				3121.Nuclear test readiness
					(a)Repeal of
			 requirements on readiness postureSection 3113 of the National
			 Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat.
			 1743; 50 U.S.C. 2528a) is repealed.
					(b)Reports on
			 nuclear test readiness postures
						(1)In
			 generalSection 4208 of the Atomic Energy Defense Act (50 U.S.C.
			 2528) is amended to read as follows:
							
								4208.Reports on
				nuclear test readiness
									(a)In
				generalNot later than March 1, 2009, and every odd-numbered year
				thereafter, the Secretary of Energy shall submit to the congressional defense
				committees a report on the nuclear test readiness of the United States.
									(b)ElementsEach
				report under subsection (a) shall include, current as of the date of such
				report, the following:
										(1)An estimate of
				the period of time that would be necessary for the Secretary of Energy to
				conduct an underground test of a nuclear weapon once directed by the President
				to conduct such a test.
										(2)A description of
				the level of test readiness that the Secretary of Energy, in consultation with
				the Secretary of Defense, determines to be appropriate.
										(3)A list and
				description of the workforce skills and capabilities that are essential to
				carrying out an underground nuclear test at the Nevada Test Site.
										(4)A list and
				description of the infrastructure and physical plant that are essential to
				carrying out an underground nuclear test at the Nevada Test Site.
										(5)An assessment of
				the readiness status of the skills and capabilities described in paragraph (3)
				and the infrastructure and physical plant described in paragraph (4).
										(c)FormEach
				report under subsection (a) shall be submitted in unclassified form, but may
				include a classified
				annex.
									.
						(2)Clerical
			 amendmentThe item relating to section 4208 in the table of
			 contents for such Act is amended to read as follows:
							
								
									Sec. 4208. Reports on nuclear
				test
				readiness.
								
								.
						3122.Sense of Congress on the nuclear
			 nonproliferation policy of the United States and the Reliable Replacement
			 Warhead programIt is the
			 sense of Congress that—
					(1)the United States
			 should reaffirm its commitment to Article VI of the Treaty on the
			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow
			 July 1, 1968, and entered into force March 5, 1970 (in this section referred to
			 as the Nuclear Non-Proliferation Treaty);
					(2)the United States
			 should initiate talks with Russia to reduce the number of nonstrategic nuclear
			 weapons and further reduce the number of strategic nuclear weapons in the
			 respective nuclear weapons stockpiles of the United States and Russia in a
			 transparent and verifiable fashion and in a manner consistent with the security
			 of the United States;
					(3)the United States
			 and other declared nuclear weapons state parties to the Nuclear
			 Non-Proliferation Treaty, together with weapons states that are not parties to
			 the treaty, should work to reduce the total number of nuclear weapons in the
			 respective stockpiles and related delivery systems of such states;
					(4)the United
			 States, Russia, and other states should work to negotiate, and then sign and
			 ratify, a treaty setting forth a date for the cessation of the production of
			 fissile material;
					(5)the Senate should
			 ratify the Comprehensive Nuclear-Test-Ban Treaty, opened for signature at New
			 York September 10, 1996;
					(6)the United States
			 should commit to dismantle as soon as possible all retired warheads or warheads
			 that are planned to be retired from the United States nuclear weapons
			 stockpile;
					(7)the United
			 States, along with the other declared nuclear weapons state parties to the
			 Nuclear Non-Proliferation Treaty, should participate in transparent discussions
			 regarding their nuclear weapons programs and plans, and how such programs and
			 plans, including plans for any new weapons or warheads, relate to their
			 obligations as nuclear weapons state parties under the Treaty;
					(8)the United States
			 and the declared nuclear weapons state parties to the Nuclear Non-Proliferation
			 Treaty should work to decrease reliance on, and the importance of, nuclear
			 weapons; and
					(9)the United States
			 should formulate any decision on whether to manufacture or deploy a reliable
			 replacement warhead within the broader context of the progress made by the
			 United States toward achieving each of the goals described in paragraphs (1)
			 through (8).
					3123.Report on status of environmental
			 management initiatives to accelerate the reduction of environmental risks and
			 challenges posed by the legacy of the Cold War
					(a)In
			 generalOn the date described in subsection (d), the Secretary of
			 Energy shall submit to the congressional defense committees and the Comptroller
			 General of the United States a report on the status of the environmental
			 management initiatives described in subsection (c) undertaken to accelerate the
			 reduction of the environmental risks and challenges that, as a result of the
			 legacy of the Cold War, are faced by the Department of Energy, contractors of
			 the Department, and applicable Federal and State agencies with regulatory
			 jurisdiction.
					(b)ElementsThe
			 report required by subsection (a) shall include the following:
						(1)A discussion of
			 the progress made in reducing the environmental risks and challenges described
			 in subsection (a) in each of the following areas:
							(A)Acquisition
			 strategy and contract management.
							(B)Regulatory
			 agreements.
							(C)Interim storage
			 and final disposal of high-level waste, spent nuclear fuel, transuranic waste,
			 and low-level waste.
							(D)Closure and
			 transfer of environmental remediation sites.
							(E)Achievements in
			 innovation by contractors of the Department with respect to accelerated risk
			 reduction and cleanup.
							(F)Consolidation of
			 special nuclear materials and improvements in safeguards and security.
							(2)An assessment of
			 the progress made in streamlining risk reduction processes of the environmental
			 management program of the Department.
						(3)An assessment of
			 the progress made in improving the responsiveness and effectiveness of the
			 environmental management program of the Department.
						(4)Any proposals for
			 legislation that the Secretary considers necessary to carry out the
			 environmental management initiatives described in subsection (c) and the
			 justification for each such proposal.
						(5)A list of the
			 mandatory milestones and commitments set forth in each enforceable cleanup
			 agreement or other type of agreement covering or applicable to environmental
			 management and cleanup activities at any site of the Department, the status of
			 the efforts of the Department to meet such milestones and commitments, and if
			 the Secretary determines that the Department will be unable to achieve any such
			 milestone or commitment, a statement setting forth the reasons the Department
			 will be unable to achieve such milestone or commitment.
						(6)An estimate of
			 the life cycle cost of the environmental management program, including the
			 following:
							(A)A list of the
			 environmental projects being reviewed for potential inclusion in the
			 environmental management program as of October 1, 2007, and an estimated date
			 by which a determination will be made to include or exclude each such
			 project.
							(B)A list of
			 environmental projects not being considered for potential inclusion in the
			 environmental management program as of October 1, 2007, but that are likely to
			 be included in the next five years, and an estimated date by which a
			 determination will be made to include or exclude each such project.
							(C)A list of
			 projects in the environmental management program as of October 1, 2007, for
			 which an audit of the cost estimate of the project has been completed, and the
			 estimated date by which such an audit will be completed for each such project
			 for which such an audit has not been completed.
							(D)The estimated
			 schedule for production of a revised life cycle cost estimate for the
			 environmental management program incorporating the information described in
			 subparagraphs (A), (B), and (C).
							(c)Initiatives
			 describedThe environmental management initiatives described in
			 this subsection are the initiatives arising out of the report titled
			 Top-to-Bottom Review of the Environmental Management Program and
			 dated February 4, 2002, with respect to the environmental restoration and waste
			 management activities of the Department in carrying out programs necessary for
			 national security.
					(d)Date of
			 submittalThe date described in this subsection is the date on
			 which the budget justification materials in support of the Department of Energy
			 budget for fiscal year 2009 (as submitted with the budget of the President
			 under section 1105(a) of title 31, United States Code) are submitted to
			 Congress.
					(e)Review by
			 Comptroller GeneralNot later than 180 days after the date
			 described in subsection (d), the Comptroller General shall submit to the
			 congressional defense committees a report containing a review of the report
			 required by subsection (a).
					3124.Comptroller General report on
			 Department of Energy protective force management
					(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to the
			 Committee on Armed Services of the Senate and the Committee on Armed Services
			 of the House of Representatives a report on the management of the protective
			 forces of the Department of Energy.
					(b)ContentsThe
			 report shall include the following:
						(1)A description of
			 the management and contractual structure for protective forces at each
			 Department of Energy site with Category I nuclear materials.
						(2)A statement of
			 the number and category of protective force members at each site described in
			 paragraph (1) and an assessment of whether the protective force at each such
			 site is adequately staffed, trained, and equipped to comply with the
			 requirements of the Design Basis Threat issued by the Department of Energy in
			 November 2005.
						(3)A description of
			 the manner in which each site described in paragraph (1) is moving to a
			 tactical response force as required by the policy of the Department of Energy
			 and an assessment of the issues or problems, if any, involved in the moving to
			 a tactical response force at such site.
						(4)A description of
			 the extent to which the protective force at each site described in paragraph
			 (1) has been assigned or is responsible for law enforcement or law-enforcement
			 related activities.
						(5)An analysis
			 comparing the management, training, pay, benefits, duties, responsibilities,
			 and assignments of the protective force at each site described in paragraph (1)
			 with the management, training, pay, benefits, duties, responsibilities, and
			 assignments of the Federal transportation security force of the Department of
			 Energy.
						(6)A statement of
			 options for managing the protective force at sites described in paragraph (1)
			 in a more uniform manner, an analysis of the advantages and disadvantages of
			 each option, and an assessment of the approximate cost of each option when
			 compared with the costs associated with the existing management of the
			 protective force at such sites.
						(c)FormThe
			 report shall be submitted in unclassified form, but may include a classified
			 annex.
					3125.Technical
			 amendmentsThe Atomic Energy
			 Defense Act (50 U.S.C. 2521 et seq.) is amended as follows:
					(1)The heading of
			 section 4204A (50 U.S.C. 2524a) is amended to read as follows:
						
							4204A.Reliable
				Replacement Warhead
				program
							.
					(2)The table of
			 contents for that Act is amended by inserting after the item relating to
			 section 4204 the following new item:
						
							
								Sec. 4204A. Reliable Replacement Warhead
				program.
							
							.
					XXXIIDEFENSE
			 NUCLEAR FACILITIES SAFETY BOARD
			3201.AuthorizationThere are authorized to be appropriated for
			 fiscal year 2008, $27,499,000 for the operation of the Defense Nuclear
			 Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2286 et seq.).
			
	
		June 5, 2007
		Read twice and placed on the calendar
	
